Citation Nr: 1535999	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent prior to June 18, 2010, and an evaluation in excess of 20 percent since June 18, 2010 for a lower back disability. 

3.  Whether a rating reduction from a 10 percent evaluation to a noncompensable evaluation as of September 1, 2015 for bilateral hearing loss was proper.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Oakland, California, respectively.  The case has since been transferred to the RO in Oakland, California.

In the September 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective November 9, 2007; and granted service connection for a lower back disability and assigned a 10 percent evaluation effective November 9, 2007.  The Veteran appeals for higher initial evaluations.  

During the pendency of the appeal, the RO issued a May 2011 rating decision granting an increased evaluation of 20 percent for a lower back disability effective June 18, 2010.  In a March 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD effective November 9, 2007.  The Veteran continues to appeal for higher evaluations for his lower back disability and PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In the June 2015 rating decision, the RO reduced the Veteran's evaluation from 10 percent to noncompensable for his bilateral hearing loss.  The Veteran appeals for reinstatement of his evaluation.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issues of entitlement to an evaluation in excess of 10 percent prior to June 18, 2010, and an evaluation in excess of 20 percent since June 18, 2010 for a lower back disability and whether a rating reduction from a 10 percent evaluation to a noncompensable evaluation as of September 1, 2015 for bilateral hearing loss was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in April 2008 and June 2011.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran has been currently evaluated as 50 percent disabling as of November 9, 2007 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The Veteran is seeking a higher initial evaluation for his PTSD.  He asserts that he has difficulty sleeping at night and coping in the world due to his PTSD.  See November 2009 VA Form 9.

At an April 2008 VA examination, the Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran was neatly groomed and casually dressed; displayed no abnormal movements, but was visibly tense and sat at the edge of the couch during the interview; fidgeted often and appeared to be checking for threats; had no evidence of formal thought disorder or delusional thought content; denied any auditory or visual hallucinations; had a fairly restricted affect; had a grossly intact cognitive function; had good insight and judgment; described himself as more isolative than before; reported constant stomach aches due to tension and anxiety symptoms; denied having problems with nightmares, but had frequent intrusive memories and occasional flashbacks; and avoided news about Iraq because he would get angry.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  

VA treatment records in July 2008 and October 2008 document that the Veteran was currently enrolled full-time at a two-year college, earning a B average, but he wanted to transfer to a four-year college and obtain a degree in Architecture.  He lived with a roommate, was financially stable, and helped with household chores.  He drove his own car without difficulty and performed other activities of daily living without assistance.  

An October 2009 VA treatment record reflects that the Veteran had been having difficulties performing his regular routine.  He reported feeling detached and unmotivated.  Although the Veteran remained able to attend school, had maintained his grades, and was able to perform his daily activities, he explained that starting these activities had become challenging.  He studied less and felt less engaged.  He preferred to spend most of his time "sitting around on his couch."  The VA treating psychiatrist noted that the Veteran reported having low energy, feelings of guilt and difficulty concentrating; had a depressed mood and anhedonia; had impaired sleep due to nightmares that occurred three to four times a week and caused him to wake up in a panicked state with feelings of a hurt jaw and numb face; had occasional intrusive memories mostly at night; had increased startle response; was constantly hypervigilant; and avoided crowds.  The Veteran owned a firearm, but kept it locked up and unloaded.  He denied any suicidal thoughts.  Based on the Veteran's overall functioning, the VA treating psychiatrist found that the Veteran had experienced a single mild to moderate episode of depression, did not meet the criteria for any anxiety disorder, continued his PTSD diagnosis, and assigned a GAF score of 59.  

In a May 2011 letter, the Veteran's Vet Center Readjustment Counselor discussed the symptoms that she had observed during her observations and psychosocial assessment of the Veteran.  The counselor stated that the Veteran had persistent and pervasive symptoms of PTSD exhibited by intrusive daytime thoughts about his traumatic experiences; hypervigilance; avoidance of trauma and war related stimuli; emotional and physical reactions to internal reexperiencing of the trauma; substantial sleep disturbance, as well as periods of insomnia and fragmented sleep; elevated anxiety states; related depressive episodes; difficulty concentrating; distractibility; impaired short-term memory; periods of emotional lability; and feelings of impending doom.  Based on these symptoms, the counselor found that the Veteran had serious social, personal, and occupational impairment resulting in employment problems, difficulty with relationships and decreased social functioning.  The Veteran was currently assigned GAF scores between 50 to 55.  

The Veteran was afforded another VA psychiatric examination in July 2011.  The Veteran reported his current mental health symptomatology and psychosocial status.  Since his VA examination, the VA examiner noted that the Veteran had been undergoing psychotherapy for his PTSD for the past year with a fair response.  The Veteran planned to continue therapy.  No hospitalization or emergency room visits had been made for psychiatric reasons.  

Upon objective evaluation, the July 2011 VA examiner found that the Veteran exhibited appropriate appearance, hygiene, and behavior; maintained good eye contact; was fully oriented; had an anxious and depressed affect and mood; presented with symptoms of depression, including blunted affect, decreased interest in pleasurable activities, anxiety, and isolation; had communication, speech, and concentration within normal limits; had appropriate thought processes; and had no impaired judgment.  His memory was mild impaired.  The Veteran had panic attacks (less than once a week) consisting of racing thoughts, increased heart rate, agitation, out of body experience, and occasional thoughts that he would die.  No suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior was observed.  The Veteran had no suicidal or homicidal ideation.  The VA examiner also found that the Veteran had additional symptoms attributable to his PTSD of increased fatigue, being easily overwhelmed by tasks or emotional situations, increased isolation and lack of interest in continuing relationships that were previously satisfying, and a general sense of fear or anxiety.  

Based on his overall mental health symptomatology, the VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Specifically, the VA examiner found that the Veteran felt overwhelmed by demands placed on him and resisted the demands of a job by continuing in school.  In addition, the Veteran had difficulty establishing and maintaining effective work or school and social relationships because he felt concerned for his safety, was suspicious of others, and fearful and disinterested in opening himself to social relationships.  Because he isolated himself and had less interest in leaving home or interacting with others, the Veteran had an intermittent ability to perform recreation or leisure activities.  He experienced chronic physical pain which triggered memories and caused emotional reactions to his physical pain.  The VA examiner did note that the Veteran was able to maintain effective family role functioning and he was able to manage his funds and plan for his day-to-day expenses.  He also had no difficulty performing activities of daily living.  The VA examiner assigned a GAF score of 51.  

A July 2012 VA treatment record documents that the Veteran presented with concerns of severe and exacerbating anxiety symptoms, insomnia, and loss of appetite.  He said his symptoms were affecting his ability to function on a normal day-to-day basis.  He denied any suicidal or homicidal ideation.  He believed that he required more intensive treatment than his current counseling through the Vet Center and possible medication.  He reported that he was starting a new construction job in a week and had concerns that he would be fired due to his constant anxiety.  

In March 2014, the Veteran underwent an evaluation for residuals of traumatic brain injury.  That examiner noted that there is some overlap between symptoms of TBI and PTSD.  However, the examiner specifically attributed to PTSD the Veteran's complaints of anxiety, nervousness among people, and withdrawal including difficulty making friends.  Both TBI residuals and PTSD included symptoms of verbal aggression (short temper and easily becoming argumentative) and inflexibility.  His judgment and orientation were not impaired during this examination.  

Based on a careful review of all of the evidence, the Board finds that throughout the appeal period, the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for a 70 percent evaluation, which requires deficiencies in most areas.  Indeed, while the Veteran had less interest in engaging socially or pursuing leisure activities and used school to avoid the demands of work, the evidence shows that the Veteran was able to remain in school and perform his assignments, despite feeling less motivated.  Furthermore, in 2012, the Veteran had reported that he was starting a new job.  The Veteran has not submitted any evidence since then to demonstrate that he was not able to continue his employment.  Based on the Veteran's ability to succeed in school and willingness to seek and maintain employment, a pursuit that he had previously avoided by remaining in school, the Board finds that the Veteran's symptoms must not have manifested to the next higher level of severity.  These activities, including his ability to maintain good family relationships, tend to demonstrate that the Veteran was not deficient in most areas.  Moreover, the Veteran's GAF scores reflected mostly moderate symptoms, which are consistent with the rating criteria for a 50 percent evaluation.  In view of these factors, the Board finds that the Veteran's service-connected PTSD is no more than 50 percent disabling.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by depressed mood, anxiety, isolation, decreased interest in activities, panic attacks, sleep disturbances, and hypervigilance.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  


REMAND

The Veteran is seeking a higher evaluation for his service-connected lower back disability.  As previously discussed above, in a May 2011 rating decision, the Veteran received a higher 20 percent evaluation effective June 18, 2010.  However, the Veteran believed that he was entitled to a higher evaluation and that such higher evaluation should be effective the date of his original claim in November 9, 2007.  In addition, the Veteran suggests that the findings of his August 2008 and June 2010 VA examinations did not sufficiently address his complaints of radiating pain, muscle spasms, and atrophy of both limbs.  He asserts that he should be afforded a new VA examination for his lower back disability.  See June 2011 statement.  

The Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected lower back disability was in June 2010.  Since his last VA examination, over five years ago, the Veteran has suggested that his lower back disability has worsened and he has requested another examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  As the evidence suggests that the Veteran's lower back disability may have worsened since his last VA examination, a remand is required to determine the current severity of his lower back disability.  

In addition, the record reflects that in a June 2015 rating decision, the Veteran's evaluation for his bilateral hearing loss was reduced from 10 percent to noncompensable effective September 1, 2015.  The Veteran filed a notice of disagreement in July 2015.  The RO has yet to issue a statement of the case (SOC) in response.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this issue is remanded for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his service-connected lower back disability from the McClellan VA outpatient clinic and Sacramento Medical Center dated from 2012 to the present.

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected lower back disability.  

The examiner should address whether the Veteran has any neurological symptoms due to his back condition.

3.  The AOJ should furnish a SOC to the Veteran addressing the issue of whether a rating reduction from a 10 percent evaluation to a noncompensable evaluation as of September 1, 2015 for bilateral hearing loss was proper.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the June 2015 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

4.  Then, the AOJ should readjudicate the increased evaluation claim for the Veteran's lower back disability.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


